 

Exhibit 10.30

 

SEPARATION AGREEMENT

 

This agreement (the “Agreement”) effective on the last day executed below, is
entered into between DANIEL FREEMAN (“Employee”) and ACCELERA INNOVATIONS, INC.,
a Delaware corporation (“Employer”) relating to Employee’s employment and
separation from employment with Employer and its subsidiaries.

 

In consideration of the execution and delivery of the Agreement and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

1. Separation from Employment and Severance Payment.     1.1. Employee’s
separation was effective March 20, 2015 (the “Separation Date”).     1.2. In
exchange for the promises which Employee makes in this Agreement below, Employer
hereby agrees to:

 

  (a) Pay Employee the sum of $100,000 at such time as Employer closes on a
financing transaction or offering of its securities where the Employer receives
a minimum of $2,000,000 in cash; and         (b) Award Employee a fully vested
option to purchase 409,000 shares of Employer’s common stock (the “Option”) at
an exercise price of $.0001 per share. The Option will expire on September 30,
2024.

 

1.3. The Severance Award covers all of the Employer’s obligations to Employee
for earnings and compensation and supersedes all previous stock option awards of
Employer to Employee whether vested or unvested. Employee hereby confirms that
all such previous stock option awards, if any, are hereby waived by Employee.
Employee acknowledges that no other compensation, stock awards, vacation pay,
sick pay or any other money is currently owed to Employee and any amounts
previously due are hereby waived by Employee.

 

2. Covenants of Employee and Employer.     2.1. As of the Separation Date,
Employee shall resign as Employer’s Chief Financial Officer and from any and all
other offices or positions Employee may have had with Employer or any of its
subsidiaries or affiliated companies effective on the Separation Date. Employee
hereby confirms that Employee’s resignation was not the result of any
disagreement with Employer on any matter relating to its operation, policies
(including accounting or financial policies) or practices.     2.2. In exchange
for the promises which Employer makes in this Agreement, Employee promises to
waive and to release Employer from liability for all rights and claims, whether
or not they are presently known to exist, that Employee has against Employer
relating in any way to Employee’s employment or separation from employment with
Employer and its subsidiaries.     2.3. The rights and claims which Employee
waives and releases in this Agreement include, to every extent allowed by law,
those arising under the Employee Retirement Income Security Act of 1974, the
Civil Rights Acts of 1866, 1871, 1964 and 1991, the Rehabilitation Act of 1973,
the Fair Labor Standards Act, the Equal Pay Act of 1963, the Vietnam Era
Veteran’s Readjustment Assistance Act of 1974, the Occupational safety and
Health Act, the Immigration reform and Control Act of 1986, the Americans with
Disabilities Act, the Age Discrimination in Employment Act of 1967, the Older
Worker’s Benefit Protection Act, and the Florida Civil Rights Act. This is not a
complete list, and Employee waives and releases all similar rights and claims
under all other federal, state and local discrimination provisions and all other
statutory and common law causes of action relating in any way to Employee’s
employment or separation from employment with Employer.

 

- 1 -

 

 

2.4. Employee hereby agrees to remise, release, acquit, satisfy, and forever
discharge Employer, of and from all, and all manner of action and actions, cause
and causes of action, suits, debts, dues, sums of money, accounts, reckonings,
bonds, bills, specialties, covenants, contracts, controversies, agreements,
promises, variances, trespasses, damages, judgments, executions, claims and
demands whatsoever, in law or in equity, which Employee ever had, now has, or
which any personal representative, successor, heir or assign of Employee,
hereafter can, shall or may have, against Employer, for, upon or by reason of
any matter, cause or thing whatsoever, from the beginning of the world to the
day of this Agreement.     2.5. Employee agrees not to testify for, appear on
behalf of, or otherwise assist in any way any individual, company, or government
agency in any claim against Employer, except, unless, and only pursuant to a
lawful subpoena issued to Employee or as permitted by law. If such a subpoena is
issued, Employee will immediately notify Employer and provide it with a copy of
the subpoena. Employer shall be responsible for Employee’s reasonable legal fees
incurred in connection with responding to any such subpoena,government
investigation or other lawsuit involving Employer.     2.6. Employee agrees and
promises not to undertake any disparaging conduct directed at Employer and shall
refrain from making any negative or derogatory statements concerning Employer.  
  2.7. Employee agrees to waive Employee’s right to future employment with
Employer which Employee ever had, may now have, or may hereafter have, whether
known or unknown to Employee at the time of execution of this Agreement.    
2.8. Employee understands and agrees that as of the Separation Date, Employee
was and is no longer authorized to incur any expenses or obligations or
liabilities on behalf of Employer.     2.9. Employee acknowledges and agrees
that, during the period of Employee’s employment by Employer, Employee had
access to confidential, proprietary, strategic and sensitive information
relating to Employer’s business and affairs and the business and affairs of its
affiliates and clients, including, without limitation, materials used for
identifying clients, client information and lists, information concerning
ongoing and potential assignments, internal operating procedures, business
plans, projections, valuations techniques, financial models and research data.
Employee also acknowledges and agrees that such information is special and
unique to Employer and its affiliates and clients. Employee hereby agrees and
covenants that Employee will not, directly or indirectly, publish, disclose or
make accessible to any other person, firm, corporation, organization or entity,
including, without limitation, any member of her family, any confidential,
proprietary, strategic or sensitive information whatsoever relating, directly or
indirectly, to Employer’s clients, including such clients’ names, business, or
affairs or the business or affairs of any of Employer’s affiliates or clients,
that Employee may learn or initiate and develop a business relationship with
during Employee’s employment by Employer, whether or not such information is
specifically designated as confidential, proprietary, strategic or sensitive
except as required by Employer and Employee in connection with any future work
Employee may perform on behalf of Employer.

 

- 2 -

 

 

2.10. Employee will not at any time after the Separation Date disclose or use
for Employee’s own benefit or purposes or the benefit or purposes of any other
person, firm, partnership, joint venture, association, corporation or other
business organization, entity or enterprise other than Employer and any of its
subsidiaries or affiliates, any trade secrets, information, data or other
confidential information relating to customers, development programs, costs,
marketing, trading, investment, sales activities, promotion, credit and
financial data, manufacturing processes, financing methods, plans or the
business and affairs of Employer, generally, or of any subsidiary or affiliate
of Employer, however, that the foregoing shall not apply to information which is
not unique to Employer, or which is generally known to the industry or the
public other than as a result of Employee’s breach of this Agreement. Employee
agrees to destroy or return to Employer all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom
(including electronic media containing such information) in any way relating to
the business of Employer and its affiliates, except that Employee may retain
personal notes, notebooks and diaries that do not contain confidential
information of the type described in the preceding sentence upon request from
Employer. Employee further agrees that Employee will not retain or use for
Employee’s account at any time any trade names, trademark or other proprietary
business designation used or owned in connection with the business of Employer
or its affiliates.     2.11. Non-Solicitation. Employee hereby further agrees
that, for a period of two years after the Separation Date, Employee shall not,
directly or indirectly, as an owner, officer, director, employee or agent, do
any of the following: (i) reveal the name of, contract with, accept employment
with, solicit, persuade, interfere with or endeavor to entice away from Employer
or any of its affiliates or subsidiaries, any of their respective clients,
agents, representatives or employees; or (ii) employ or offer to employ any
person who, at any time up to the effective date of such termination, was an
employee, agent or representative employed or retained by Employer or any of its
affiliates within a period of one (1) year after such person is no longer
employed or retained by Employer or any of its affiliates. In addition to, and
not in limitation of the other provisions hereof or of any other Agreement
between Employee and Employer, Employee shall not at any time in any manner
interfere with, disturb, disrupt, decrease or otherwise jeopardize the business
of Employer or its affiliates or do or permit to be done anything which may tend
to take away or diminish the trade, business or good will of Employer or its
affiliates or give to any person the benefit or advantage of Employer’s or its
affiliates methods of operation, advertising, publicity, training, clients or
prospective clients, or any other information relating or useful to the business
of Employer or its affiliates.     2.12. Employee hereby certifies and the
Employer hereby acknowledges that Employee has returned to Employer, all of
Employer’s property, including computer and office equipment, office keys, phone
card, security access card, credit card, client and work files and other related
materials.     2.13. Employee agrees not to disclose the contents of this
Agreement to anyone except Employee’s attorney or spouse, provided they agree to
this confidentiality clause.     2.14. Employee agrees that Employee will be
responsible for Employee’s own attorneys’ fees incurred in connection with the
negotiation, preparation and execution of this Agreement and that Employee
unconditionally releases and discharges Employer from any claim for such
attorneys’ fees incurred by Employee or on Employee’s behalf.     2.15. Employee
agrees and acknowledges that this Agreement does not constitute an admission by
Employer of any violation of any federal, state, or local statue or regulation,
or any violation of any of Employee’s rights or of any duty owed by Employer to
Employee.

 

- 3 -

 

 

2.16. No later than the date as of which an amount first becomes includible in
Employee’s gross income for federal income tax purposes with respect to any
Shares issued as part of the Severance Award, Employee shall pay to Employer, or
make arrangements satisfactory to Employer regarding the payment of, all
federal, state, local and foreign taxes that are required by applicable laws and
regulations to be withheld by Employer with respect to the issuance of the
Shares, which amounts may be estimated by Employer (the “Estimated Applicable
Taxes”). The amount of the Estimated Applicable Taxes will be an estimate of the
actual taxes Employee may be required to pay in connection with the Severance
Award and the actual amount of taxes may be more or less than the amount
estimated by Employer. The obligations of Employer under this Agreement to issue
the Shares shall be conditioned on compliance by Employee with this paragraph,
and Employer shall, unless provision for payment of tax withholding is otherwise
made or directed by Employee and to the extent permitted by law, have the right
to deduct any such taxes from any other sums due or to become due from Employer,
including from the proceeds from the sale of the Shares required to satisfy the
withholding requirement. Notwithstanding anything to the contrary contained
herein, Employee shall be responsible for the payment of all taxes required to
be paid in connection with the issuance of the Shares which are part of the
Severance Award.     2.17. Employer hereby agrees to remise, release, acquit,
satisfy, and forever discharge Employee, of and from all, and all manner of
action and actions, cause and causes of action, suits, debts, dues, sums of
money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
executions, claims and demands whatsoever, in law or in equity, which Employee
ever had, now has, or which any personal representative, successor, heir or
assign of Employer, hereafter can, shall or may have, against Employee, for,
upon or by reason of any matter, cause or thing whatsoever, from the beginning
of the world to the day of this Agreement.     2.18. Employer agrees and
promises not to undertake any disparaging conduct directed at Employee and shall
refrain from making any negative or derogatory statements concerning Employer.  
  3. Representations of Employee.     3.1. Employee hereby acknowledges that
Employee is aware that the United States securities laws prohibit any person who
has material, nonpublic information concerning Employer from purchasing or
selling securities of Employer or from communicating such information to any
other person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell such securities. Furthermore, Employee
hereby represents that Employee has not purchased or sold any securities of
Employer through the date hereof in violation of any state or federal securities
laws.     4. Opportunity to Review and Right of Revocation.     4.1. Employee
acknowledges that Employer advised Employee of Employee’s right to consider the
terms of this Agreement for 21 days after its delivery, and Employee, after
consulting counsel, hereby irrevocably waives that right.     4.2. Pursuant to
federal law, this Agreement is revocable by Employee for seven days following
Employee’s execution of the Agreement (“Revocation Period”). To be effective,
such revocation must be in writing signed by the Employee and must be delivered
to the Chief Executive Officer or any Vice President of the Employer before
11:59 p.m., on the last day of the Revocation Period. If an effective revocation
is delivered in the foregoing manner and timeframe, this Agreement shall be of
no force or effect and shall be null and void ab initio. Employee understands
that if Employee revokes this Agreement, Employee will lose all benefits of this
Agreement. The promises of Employer in this Agreement will go into effect only
if Employee has not revoked the Agreement within the Revocation Period.

 

- 4 -

 

 

5. Miscellaneous.     5.1. Employee acknowledges and warrants that Employee has
had the opportunity to and been advised to obtain independent legal advice
regarding Employee’s duties, obligations and responsibilities under this
Agreement and has been advised of each and every legal right and obligation
enumerated within or arising out of this Agreement or has voluntarily declined
same.     5.2. This Agreement shall be interpreted and enforced in accordance
with the laws of the State of Illinois. In consideration of his engagement by
Employer, Employee hereby understands and agrees to submit to final and binding
arbitration any and all claims, controversies and disputes of any nature
whatsoever arising out of or related in any way to this Agreement or to his
engagement by Employer, including, without limitation, any and all claims,
controversies and disputes related to his hiring, the terms of his engagement or
the termination of his engagement. Employee specifically agrees, without
limiting the interpretation of this section, to forego litigation and to submit
to binding arbitration all claims, controversies and disputes under the
following: 1) Title VII (Equal Employment Opportunity Act); 2) the Federal Age
Discrimination Employee Act (ADEA), 3) any other applicable Employee or human
rights laws, rules and regulations, including, without limitation, any city and
state laws; and 4) the Employment Retirement Income Security Act (ERISA). Said
arbitration shall be under the rules and auspices of a third party which
Employer, in its sole discretion, shall elect.     5.3. Employee hereby
understands and agrees that Employer may, at any time prior to the initial
arbitration hearing pertaining to such dispute or controversy, seek, by
application to the United States District Court for the State of Illinois or the
Court of the State of Illinois for CookCounty, any such temporary or provisional
relief or remedy provided for by the laws of the United States of America or the
laws of the State of Florida as would be available in an action based upon such
dispute or controversy in the absence of an agreement to arbitrate. The parties
acknowledge and agree that it is their intention to have any such application
for temporary or provisional relief decided by the court to which it is made and
that such application shall not be referred to, removed to or settled by
arbitration. No such application to said court for temporary or provisional
relief, nor any act or conduct by either party in furtherance of or in
opposition to such application, shall constitute a relinquishment or waiver of
any right to have the underlying dispute or controversy, with respect to which
such application is made, subject to final and binding arbitration in accordance
with Section 4.2 above.     5.4. This Agreement and the agreements referenced
herein represent the sole and entire agreement between the parties and
supersedes any and all prior agreements, negotiations, and discussions between
the parties or their respective counsel with respect to the subject matters
covered in this Agreement.     5.5. Notwithstanding the foregoing, the parties
agree that the any and all prior offer letters and agreements between the
parties shall be terminated effective on the date of this Agreement and none of
provisions thereunder shall survive.     5.6. If either party initiates
proceedings for the other’s breach of this Agreement, the prevailing party shall
recover attorneys’ fees and costs, including such fees and costs on any
enforcement or appeal proceedings.     5.7. If one or more paragraphs of this
Agreement are ruled invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provision of the Agreement, which
shall remain in full force and effect.     5.8. This Agreement may be modified
only by a writing signed by both parties.     5.9. Both parties agree that,
unless required by law or by a court of competent jurisdiction, this Agreement
shall remain confidential and will not be used for any purpose other than
enforcing its specific terms in any proceeding between the parties. If this
document must be filed in any court proceeding, the person seeking to file it
will do so only under seal, unless expressly prohibited by the court.     5.10.
This Agreement may be executed in two counterparts, each of which shall
constitute an original, but all of which together shall constitute one and the
same document.     5.11. The term “Employer” refers to Accelera Innovations,
Inc., a Delaware corporation, any or all current or former affiliated
corporations, parent corporations, partnerships, divisions, related companies
and subsidiaries, and the officers, directors, shareholders, employees, agents,
attorneys, successors and assigns of the Employer.

 

- 5 -

 

 

IN WITNESS WHEREOF, Employee and Employer have agreed upon and signed this
Agreement as of the date set forth below.

 

EMPLOYEE: EMPLOYER:             Accelera Innovations, Inc.         Sign: /s/
Daniel Freeman   By: /s/ Geoff Thompson   DANIEL FREEMAN   Name: Geoff Thompson
      Title: Chairman of the Board           Date: 5/8/2015   Date: 5/8/2015

 

- 6 -

 

 

 

